DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-27 are pending in this application.  Claims 1-27 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huizinga et al (US 7998521) and Eger et al (US 6156369).
As to claims 1-27, Huizinga et al teach a spread comprising a liquid vegetable oil such as sunflower oil and a hardstock fat such as palm kernel or coconut fat (see entire patent, especially column 2, lines 57-62;  claims 1-6 and 11-14).  The product of Huizinga et al does not contain water, dairy products, or soy products.
As to claims 1-27, Eger et al disclose a non-aqueous food spread comprising plant based liquid oils including olive oil, avocado oil, canola oil, sunflower oil, flaxseed oil, and a structuring oil including coconut oil (see entire patent, especially claims 1-6). The product of Eger et al does not contain water, dairy products, or soy products.
The claimed stress overshoot is deemed to be no more than that which would be expected for an acceptable spread.
The claims differ as to the specific percents recited.
It would have been obvious to a person of ordinary skill in the art to blend conventional oils as taught by Huizinga et al and Eger et al to obtain a desired spread product.  The selection and manipulation of amounts would be obvious, expected, and well-within the skill of the art.
As to claims 2-4 and 17-19, Huizinga et al and Eger et al disclose the claimed oils as conventional.
As to claims 5, 6, 20, and 21, the solid fat content would be obvious as the same oils are used.
As to claims 7, 8, and 16, Eger et al disclose emulsifiers, preservatives, and salt as conventional in spreads (see column 1, lines 19-32; column 2, lines 52-53). 
As to claims 9-12, 14, 22-25, and 27, in the absence of unexpected results, the selection and manipulation of percents would be obvious, expected, and within the skill of the art.
As to claims 13, 21, and 26, the melting point would be no more than that which would be expected for a spreadable product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
May 5, 2022